Name: 2011/135/EU: Commission Decision of 1Ã March 2011 extending the validity of Decision 2009/251/EC requiring Member States to ensure that products containing the biocide dimethylfumarate are not placed or made available on the market (notified under document C(2011) 1174) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  consumption;  economic geography;  competition;  chemistry;  health
 Date Published: 2011-03-02

 2.3.2011 EN Official Journal of the European Union L 57/43 COMMISSION DECISION of 1 March 2011 extending the validity of Decision 2009/251/EC requiring Member States to ensure that products containing the biocide dimethylfumarate are not placed or made available on the market (notified under document C(2011) 1174) (Text with EEA relevance) (2011/135/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2001/95/EC of the European Parliament and of the Council of 3 December 2001 on general product safety (1), and in particular Article 13 thereof, Whereas: (1) Commission Decision 2009/251/EC (2) requires Member States to ensure that products containing the biocide dimethylfumarate (DMF) are not placed or made available on the market. (2) Decision 2009/251/EC was adopted in accordance with the provisions of Article 13 of Directive 2001/95/EC, which restricts the validity of the Decision to a period not exceeding 1 year, but allows it to be confirmed for additional periods none of which shall exceed 1 year. (3) The validity of Decision 2009/251/EC was extended by Commission Decision 2010/153/EU (3) for an additional period of 1 year. In the light of the experience acquired so far and the absence of a permanent measure addressing consumer products containing DMF, it is necessary to extend the validity of Decision 2009/251/EC for a further 12 months. (4) Decision 2009/251/EC should be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 15 of Directive 2001/95/EC, HAS ADOPTED THIS DECISION: Article 1 Article 4 of Decision 2009/251/EC is replaced by the following: Article 4 Period of application This Decision shall apply until 15 March 2012. Article 2 Member States shall take the necessary measures to comply with this Decision by 15 March 2011 at the latest and shall publish those measures. They shall forthwith inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 1 March 2011. For the Commission John DALLI Member of the Commission (1) OJ L 11, 15.1.2002, p. 4. (2) OJ L 74, 20.3.2009, p. 32. (3) OJ L 63, 12.3.2010, p. 21.